Citation Nr: 1009277	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-33 748	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 2008 Board decision that denied an application to 
reopen a claim of entitlement to service connection for a 
dental disability due to impacted wisdom teeth.

2.  Whether there was CUE in a September 2008 Board decision 
that denied service connection for a disorder of the nerves, 
to include as secondary to a dental disability due to 
impacted wisdom teeth.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1994 to January 
1995.  

In a September 2008 decision, the Board of Veterans' Appeals 
(Board) denied the Veteran's claim to reopen a previously 
denied claim of entitlement to service connection for a 
dental disability due to impacted wisdom teeth.  The Board 
also denied the Veteran's claim for service connection for a 
disorder of the nerves, to include as secondary to such 
claimed dental disability.  In October 2008, the Board 
received a "Motion for Reconsideration Due to Clear and 
Mistakable [sic] Error."  

Additionally, when reading the Veteran's October 2008 
submission liberally, the Board finds that it also 
constitutes a claim for service connection for the listed 
conditions for the purposes of dental treatment pursuant to 
38 C.F.R. § 3.381 (2009).  In particular, the Veteran claims 
that he has had trouble with his lower jaw, including nerve 
problems, since he was treated during service with a filling 
instead of extraction of one his impacted wisdom teeth.  The 
Veteran believes that this filling prevented the impacted 
wisdom tooth from erupting, causing severe pain and other 
physical and neurological symptoms.  He asserts that he never 
received proper dental treatment, as shown by a notation on 
his Certificate of Release or Discharge from Active Duty (DD 
Form 214) indicating that he was not provided with a complete 
dental examination and appropriate dental services and 
treatment within 90 days prior to separation.  The Veteran 
requests that "this matter be fully repaired" and states 
that, if no action is taken, then "the action not to repair 
[his] mouth" will be neglect.  As such, in addition to 
alleging CUE in the September 2008 Board decision, it appears 
that the Veteran seeks dental treatment to repair the claimed 
conditions.

Accordingly, the Veteran's claims for service connection for 
the above-listed conditions for the purposes of dental 
treatment are referred to the agency of original jurisdiction 
for appropriate action. 



FINDINGS OF FACT

1.  Even reading his motion liberally, the Veteran has not 
alleged a specific error of fact or law in the denial of his 
application to reopen a service connection claim for a dental 
disability due to impacted wisdom teeth.

2.  The Board's September 2008 denial of service connection 
for a disorder of the nerves, to include as secondary to a 
dental disability due to impacted wisdom teeth, is a final 
decision, and such decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  The CUE claim with respect to the Board's September 2008 
denial of the application to reopen a service connection 
claim for a dental disability due to impacted wisdom teeth 
fails to meet the pleading requirements and, therefore, must 
be dismissed.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1404(b) (2009).

2.  The Board's September 2008 denial of service connection 
for a disorder of the nerves, to include as secondary to a 
dental disability due to impacted wisdom teeth, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
and implementing regulations do not apply in this case 
because a motion based on CUE is not an application for 
benefits, but rather is a request for a revision of a prior 
decision.  As such, determinations as to the existence of CUE 
are based on the facts of record at the time of the decision 
challenged, and no further factual development would be 
appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); see also 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); 
Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 
2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 
L.Ed.2d 471 (2001).

In general, a previous determination that is final and 
binding will be accepted as correct and may only be reversed 
or amended where the evidence establishes that such 
determination was the result of CUE.  A request for reversal 
or revision of a Board decision on such basis will be decided 
by the Board, without referral to any adjudicative or hearing 
official acting on behalf of VA's Secretary.  All final 
decisions of the Board are subject to review on the basis of 
CUE except for decisions on issues which have been appealed 
to and decided by a court of competent jurisdiction.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is a very specific and rare kind of error that compels 
the conclusion that the result would have been manifestly 
different but for the error.  Three criteria must be met to 
succeed on a CUE claim.  First, it must be shown that either 
the correct facts, as they were known at the time, were not 
before the Board, or the existing statutory or regulatory 
provisions at the time were incorrectly applied.  There must 
be more than simple disagreement as to how the facts were 
weighed or evaluated.  Second, the error must be the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  The error must be 
undebatable, such that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  For this reason, the benefit of the doubt rule set 
forth in 38 U.S.C.A. § 5107(b) does not apply.  Third, a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior decision.  See 
38 C.F.R. §§ 20.1403, 20.1411; see also Bouton v. Peake, 23 
Vet. App. 70, 71-72 (2008); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  

A motion based on CUE must state the alleged error(s) of fact 
or law with specificity and provide reasons why the result 
would have been manifestly different but for the alleged 
error(s).  General, non-specific allegations of error are 
insufficient.  If such pleading requirements are not met, the 
claim may not be denied but, rather, must be dismissed 
without prejudice.  See 38 C.F.R. § 20.1404(b); see also 
Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003); Gober, 
234 F.3d 682.  Where a claimant is unrepresented, as in this 
case, the motion must be read liberally to determine whether 
these pleading requirements have been met.  See Robinson, 557 
F.3d at 1358-59; see also Andrews v. Nicholson, 421 F.3d 
1278, 1282-84 (Fed. Cir. 2005); Roberson v. Principi, 251 
F.3d 1378, 1380-84 (Fed. Cir. 2001).

Here, in a September 2008 decision, the Board denied the 
Veteran's application to reopen his previously denied service 
connection claim for a dental disability due to impacted 
wisdom teeth.  The Board also denied the Veteran's service 
connection claim for a disorder of the nerves, to include as 
secondary to such claimed dental disability.  As the Veteran 
was notified of such adverse determinations and did not 
appeal the Board's decision to a court of competent 
jurisdiction, but, rather, alleged CUE as set forth below, 
the September 2008 decision became final.  See 38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  

In October 2008, the Board received a "Motion for 
Reconsideration Due to Clear and Mistakable [sic] Error."  
As noted above, reading such motion liberally, the Veteran 
alleges that the Board's September 2008 decision contains CUE 
because he has had trouble with his lower jaw, including 
nerve problems, since he was treated during service with a 
filling instead of extraction of one his impacted wisdom 
teeth.  The Veteran further alleges that this filling 
prevented the impacted wisdom tooth from erupting, causing 
severe pain and other physical and neurological symptoms.  He 
asserts that he never received proper dental treatment, as 
shown by a notation on his DD Form 214 indicating that he was 
not provided with a complete dental examination and 
appropriate dental services and treatment within 90 days 
prior to separation.  For these reasons, the Veteran argues 
that the Board erroneously denied his service connection 
claims for a dental disability due to impacted wisdom teeth 
and for a disability of the nerves, including as secondary to 
such dental disability.  

With respect to the first issue on appeal, the Board observes 
that the Veteran has not alleged that he submitted new and 
material evidence prior to the September 2008 Board decision 
sufficient to reopen his previously denied service connection 
claim for a dental disability due to impacted wisdom teeth.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995) (a 
threshold consideration in any case concerning a previously 
denied claim is whether new and material evidence has been 
received sufficient to reopen such claim).  Rather, the 
Veteran's allegations focus on the evidence that was 
submitted as it pertains to the merits of his service 
connection claim.  As such, he has failed to allege an error 
of fact or law pertaining to the issue that was before the 
Board at the time of the decision being challenged, i.e., 
whether new and material evidence had been received 
sufficient to reopen his previously denied claim.  Therefore, 
even reading his motion liberally, the Veteran fails to meet 
the pleading requirements for this issue, and his motion must 
be dismissed without prejudice in this regard.  See 38 C.F.R. 
§ 20.1404(b); see also Simmons, 17 Vet. App. at 111-15.  

The second issue on appeal pertains to the denial on the 
merits of the Veteran's service connection claim for a 
disability of the nerves, to include as secondary to a dental 
disability due to impacted wisdom teeth.  

Regulations in effect at the time of the September 2008 Board 
decision provided that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provided that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Additionally, at the time of the September 2008 Board 
decision, the law also provided that, in order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Also at the time of the September 2008 Board decision, VA 
regulations provided that service connection may be 
established for disability which is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2007). Further, a disability which is aggravated by 
a service-connected disability may be service-connected to 
the degree that the aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In September 2008, the Board determined that, to the extent 
that the Veteran had alleged that he was entitled to a nerves 
disorder as secondary to a dental disability, since service 
connection had not been establish for a dental disability, 
any claimed nerve disability may not be service connected as 
secondary thereto.  Additionally, the Board found that 
service connection was also not warranted on a direct basis 
as the evidence did not show that the Veteran was currently 
diagnosed with a nerve disorder.  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  In September 2008, 
the Board considered all of the evidence of record and then 
determined that, as the Veteran was not service-connected for 
a dental disability, service connection for his claimed 
nerves disorder as secondary to such disability could not be 
granted as a matter of law.  Moreover, the Board found that 
there was no evidence of a current diagnosis of a nerve 
disorder.  In this regard, the Board considered the Veteran's 
lay statements regarding his symptomatology, but determined 
that, as a lay person, he was not competent to render a 
diagnosis.  Additionally, the Board considered the medical 
evidence of record, to specifically include a July 2000 
examination report from MDSI Physician Group that noted no 
positive neurological findings and records from North 
Mississippi Medical Center dated in March 2006 that indicated 
no focal deficits on neurological examination, and determined 
that there was no medical evidence of record that showed the 
Veteran's claimed symptoms had been attributed to a 
neurological disorder.  

Therefore, the conclusion reached by the Board in the 
September 2008 decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.  

In challenging the September 2008 Board decision on the basis 
of CUE, the Veteran has cited to and summarized various 
medical treatises in support of his claim.  However, as such 
evidence was not before the Board at the time of the prior 
decision, it cannot form the basis for a CUE claim.  See 
Russell, 3 Vet. App. at 313-14.  Moreover, to the extent that 
the Veteran may disagree with how the facts were weighed or 
evaluated by the Board in reaching its decision in September 
2008, the Board emphasizes that such disagreement with how 
the facts were weighed is insufficient to constitute CUE.  
Id.  The Board observes that the Veteran's remedy at that 
time was to appeal the September 2008 decision.  He did not 
do so and the Board may not now reweigh the facts as 
considered by the Board in September 2008.

For the foregoing reasons, the Board finds that the Board's 
September 2008 decision was reasonably supported by the 
evidence of record and was consistent with the laws and 
regulations governing service connection then in effect such 
that the decision made was not clearly and unmistakably 
erroneous and revision is not warranted.  As such, the 
Veteran fails to establish CUE in the September 2008 Board 
decision with respect to the denial of his service connection 
claim for a disability of the nerves, and his claim must be 
denied.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.













	(CONTINUED ON NEXT PAGE)


ORDER

The pleading requirements having not been met, the CUE motion 
with respect to the Board's September 2008 denial of an 
application to reopen a service connection claim for a dental 
disability due to impacted wisdom teeth is dismissed.

The Board's September 2008 denial of service connection for a 
disorder of the nerves, to include as secondary to a dental 
disability due to impacted wisdom teeth, was not clearly and 
unmistakably erroneous, and the appeal is denied.



                       
____________________________________________
	A. JAEGER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



